Filed 8/14/17
            CERTIFIED FOR PARTIAL PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION FIVE


THE PEOPLE,                                  B267885

       Plaintiff and Respondent,             (Los Angeles County
                                             Super. Ct. No. TA133930)
       v.

ARMANDO PINEDA, JR.,

       Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Eleanor J. Hunter, Judge. Conditionally
reversed, with directions.
      Jeralyn Keller, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Kamala D. Harris, Attorney General, Gerald A. Engler,
Chief Assistant Attorney General, Lance E. Winters, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising


      Pursuant to California Rules of Court, rules 8.1105(b) and
8.1110, this opinion is certified for publication with the exception
of Parts II.B–II.D; Justice Kriegler‘s concurring and dissenting
opinion is certified for publication in full.
Deputy Attorney General, Allison H. Chung, Deputy Attorney
General, for Plaintiff and Respondent.
       A jury found defendant Armando Pineda, Jr. (defendant)
guilty of second degree murder for shooting the patriarch of a
neighboring family, Rogelio Islas (Rogelio).1 Defendant was 17
years old at the time of the crime, and the Los Angeles County
District Attorney directly filed the charge against him in a court
of criminal jurisdiction, rather than a juvenile court. Owing to
that filing decision and the subsequent repeal of ―direct file‖
procedures effected by Section 4 of the Public Safety and
Rehabilitation Act of 2016 (Proposition 57), we must decide an
issue pending on our Supreme Court‘s docket: whether the
changes worked by Section 4 apply to defendant because his
conviction is not yet final. In the unpublished portion of our
opinion, we also consider defendant‘s additional assignments of
error: the trial court abused its discretion by denying his motion
to continue the trial, the court should have instructed the jury on
third party flight as consciousness of guilt (both defendant and
his father fled the scene of the crime, and the defense at trial was
that the father was the shooter), and the court should have given
defendant‘s proposed pinpoint instruction on provocation as
relevant to voluntary manslaughter.

                        I. BACKGROUND
      A.     The Offense Conduct
      On several occasions during the two years that preceded
Rogelio‘s killing, members of the Pineda family (i.e., defendant‘s
family) and the Islas family (i.e., Rogelio‘s family) argued and, at
times, engaged in fisticuffs. Both families lived on the same


1
     Many of the individuals involved in this case share the
same last name. We use first names where warranted for clarity.



                                 3
street in Compton (one house apart), and naturally, each family
believed it was in the right and the other family was responsible
for the ongoing trouble.
       On the day defendant shot Rogelio in June 2014,2 trouble
began around 2:30 in the afternoon. Defendant, his girlfriend
Katherine Bautista (Bautista), and his sister Connie had plans to
visit another of defendant‘s sisters. They were preparing to leave
for the visit in an SUV parked between the Pineda and Islas
family homes. Defendant‘s father, Armando Pineda, Senior
(Senior), had arrived home at about the same time, and he drove
past Rogelio standing outside his home without incident.
       According to Connie and others in the Pineda family,
defendant was in the process of putting his child into a car seat in
the SUV when Rogelio insulted defendant and both men then
began arguing. Connie and Bautista attempted to convince
defendant to stop arguing and get in the SUV—physically
holding defendant back at one point. While defendant and
Rogelio were arguing, Senior came outside.
       The only eyewitnesses to what happened next were
defendant and members of his family; they would later claim
Senior pulled a gun on Rogelio and shot him multiple times. But
there were several witnesses not associated with either family
who heard what happened.




2
        Defendant does not challenge the sufficiency of the
evidence to support the jury‘s verdict, and we state the facts in
the light most favorable to the People. (People v. Perez (2010) 50
Cal. 4th 222, 229; People v. Cooper (1979) 94 Cal. App. 3d 672, 676,
fn. 2.)



                                 4
       Oscar Ibarra (Ibarra) lived in the house between the Pineda
and Islas homes, and he heard a woman say in a scared voice,
―No, Junior. Don‘t do it,‖ followed by multiple gunshots two or
three seconds later. (Because defendant and his father shared
the same name, defendant was often called ―Junior.‖ Defendant‘s
mother also referred to defendant as ―Papa.‖) Maria Soto, an off-
duty police officer who was visiting the home next to the Islas
family‘s house, heard a woman scream ―no, poppy, no‖ in Spanish
and then the sound of shots fired.
       Another neighbor who lived two houses down from the Islas
family home, Gustavo Silva (Silva), heard the gunshots and
looked out his window. Seconds later, Silva heard Connie
frantically say, ―No, Junior. No. You don‘t do that. Why did you
do that?‖ Silva then saw someone (he could not see who) pushed
into a waiting SUV, which then ―burned rubber‖ driving away
from the scene. In the meantime, the other neighbor, Ibarra, had
seen defendant run toward the SUV. Although Ibarra could not
see defendant enter the vehicle, defendant was no longer in the
area after the SUV drove off at high speed.
       When the SUV raced away, defendant, Senior, and
Bautista (and defendant‘s infant daughter) were inside; Connie
was left behind. Silva saw Connie get on her cell phone and
heard her say: ―Mom, he killed him. He killed him. What do I
do?‖; and then, ―Junior. Junior. Junior. Junior killed him.
What do I do?‖3 This, however, was not Connie‘s own account of


3
      Ibarra also saw Connie talking on her cell phone, but he
could not hear what she was saying. Ibarra later asked Connie
what happened and she said, while crying, ―He shot‖ and ―He had
a gun.‖



                                5
the phone call. She said she called her mother a minute or two
after the shooting and said, ―Mom, my dad just shot the
neighbor.‖ Connie‘s mother remembered the phone call in the
same way, i.e., with Connie identifying her father, not defendant,
as the killer.
       Connie also sent text messages after the shooting,
including a 3:02 p.m. message to her then-boyfriend. (The
content of that text message was not offered into evidence at
trial—a topic we will return to momentarily.) Connie‘s boyfriend
called her back after receiving the text message and she told him
―her dad just shot the neighbor.‖4
       Law enforcement investigation following the shooting
determined Rogelio had been shot five times, including two shots
that were fatal (one to the back of the head and another to the
lower back). Initially, Connie, Bautista, and defendant‘s mother
did not tell the police that Senior was the culprit in Rogelio‘s
murder. They advised the police that Senior was the shooter only
later, during interviews approximately seven months after the
killing.




4
      According to defendant‘s mother, Senior picked her up in
the SUV after fleeing the scene of the crime (by then, no one else
was in the vehicle) and he admitted shooting Rogelio. When
asked later during trial, the Pineda family witnesses testified
they had not seen or heard from Senior after the day of the
shooting.



                                 6
      B.     The District Attorney Charges Defendant With
             Murder, and the Trial Court Denies a Defense Motion
             to Continue the Trial
       At the time of Rogelio‘s murder, California law allowed
prosecutors to file murder charges against a defendant over 16
years old directly in a court of criminal jurisdiction, meaning a
court assigned responsibility for adjudicating charges against
adult offenders rather than a juvenile court. (Former Welf. &
Inst. Code, § 707, subds. (b)(1), (d)(1), added by Stats. 1975, ch.
1266, § 4, as amended by Prop. 21, § 26, approved March 7, 2000.)
Using this ―direct file‖ procedure, the Los Angeles County
District Attorney in October 2014 charged defendant with
Rogelio‘s murder in a court of criminal jurisdiction.
       During the proceedings that ensued, defendant was
initially represented by retained counsel. At a court appearance
in December 2014, the trial court relieved retained counsel at
defendant‘s request and appointed the public defender to
represent defendant. The court advised defendant that his new
attorney would need time to get up to speed on the case, and
defendant agreed to continue the trial date to allow counsel to do
so.
       At a pretrial conference in March 2015, the trial court set
May 5, 2015, as the trial date. The court also scheduled a
discovery compliance hearing on April 2, 2015, and a pretrial
conference on April 17, 2015. At the pretrial conference on April
17, 2015, the trial court denied an oral motion by the defense to
continue the trial.
       Twelve days later, and less than a week before trial, the
defense filed a written motion seeking a 14-day continuance of
the trial date. The declaration from defense counsel asserted a



                                7
continuance was warranted for a variety of reasons. Specifically,
defense counsel contended (1) he expected to be in trial on
another case on the existing trial date, (2) his investigator was
attempting to subpoena a ―newly found witness‖ (Connie‘s former
boyfriend who received her text message following the shooting),
(3) the defense ballistics and crime reconstruction expert had not
yet completed her final report, (4) the defense was attempting to
recover the content of the text message Connie sent her boyfriend
after Rogelio‘s shooting, (5) he received ―hours more of recorded
phone calls . . . from the prosecution, and . . . [was] still listening
to CDs (with recorded witness statements) received from the
prosecution during the past month,‖ and (6) he had inherited a
felony caseload including multiple ―‗life cases,‘‖ which affected his
ability to prepare for trial even though he had ―committed a great
deal of time in attempting to become ready to handle this matter
expeditiously.‖
       Regarding the asserted need for more time to try to recover
the text message, defense counsel‘s declaration stated ―the
defense investigators [ ]who have done extensive work on this
case [ ]since the Public Defender‘s Office was appointed
approximately four months ago‖ had sent Connie and her
boyfriend‘s damaged cell phones to the Computer Crime Institute
at Dixie State University (the Dixie State Institute). The
declaration explained the phones had been previously sent to
another laboratory that had no success in recovering ―crucial text
messages‖ and the Dixie State Institute was one of the only labs
that could attempt ―chip extractions‖ that might recover the
message. Defense counsel declared he left a message with the
Dixie State Institute the day before filing the continuance motion




                                   8
to determine when their work would be completed but had not
―heard back yet.‖
       The prosecution opposed the defense request to continue
the trial date. The prosecution‘s opposition brief responded to
each of the reasons defense counsel raised as grounds for a
continuance, including the effort to recover the content of the text
message Connie sent after the shooting. The prosecutor
explained she had spoken with a Dixie State Institute
representative on the same day the defense attorney contacted
the institute. The representative told the prosecutor there were
no guarantees the chip extraction would be successful but the
institute should have an answer by May 1, 2015. As to the
asserted defense need for more time to review recordings of jail
calls and visits, the prosecution‘s opposition stated: ―As the court
is aware[,] on April 2, 2015, the People turned over CDs
consisting of jail calls and jail visits. The Court informed the
Defendant that the People were monitoring his calls and visits.
If the Defendant continues to make calls and receive visits and
those are monitored, the prosecution has a continuing obligation
to turn over such evidence. As such, this is an ongoing issue that
does not serve as a basis for a continuance.‖
       On the morning of trial, the court heard argument on the
defense‘s motion for a 14-day continuance. Defense counsel
acknowledged several of the issues he asserted as grounds for a
continuance had been resolved and he was ―very close to be[ing]
ready.‖ But counsel maintained the requested continuance
remained necessary because the Dixie State Institute was still
working on recovering the text message from Connie to her
boyfriend and because ―there are hours worth of CD‘s and calls
that I have been trying to get through and there is more to be



                                 9
done on that.‖ As to the text message issue in particular, defense
counsel asserted he had learned that morning that Dixie State
Institute personnel were not able to extract information from the
chip on one of the damaged phones but they were working on the
second phone and he expected they would be done with their
work 14 days later, on May 19, 2015.
       The prosecution persisted in its opposition to the requested
continuance, explaining it was not clear why Dixie State Institute
personnel needed until May 19 when they previously said they
would have an answer by May 1. The prosecution also noted that
if a continuance were granted to review the jail calls, the case
would never go to trial because defendant continued to make calls
and receive visitors, which generated additional recordings that
had to be produced.
       Having heard from both sides and considered the defense
declaration and the prosecution‘s written opposition, the trial
court denied the motion for a continuance and sent the case out
for trial.

      C.    Jury Instructions and the Verdict
      Trial proceeded over the course of six days. Defendant put
on a substantial defense case, testifying himself and calling his
mother, Bautista, Connie, and Connie‘s former boyfriend (among
others) as witnesses.
      The defense at trial was not simply that the prosecution
had the wrong guy, i.e., that Senior, not defendant, shot Rogelio.
Rather, defendant also relied on the testimony at trial to contend
he was not guilty of murder even if the jury believed he was the
shooter because he shot Rogelio in an objectively reasonable
response to long-term provocation (the family feuding), which



                                10
would make the crime voluntary manslaughter rather than
murder.
       In aid of this alternative defense, defendant proposed the
court give an instruction he formulated concerning ―long-term
provocation.‖ The instruction stated: ―Provocation may be
established even though there was not a single incident
qualifying as sufficient provocation. Provocation may be
established by a long period of minor events culminating in
sufficient provocation.‖ The trial court declined to give this
proposed pinpoint instruction, reasoning the provocation concept
was adequately covered in the instructions the court intended to
give.5
       For its part, the prosecution asked the trial court to
instruct the jury that defendant‘s flight from the scene of the
crime was a fact it could use to infer consciousness of guilt. The
court agreed, stating it would give CALCRIM No. 372.6 Defense



5
      The court instructed the jury with CALCRIM Nos. 522 and
570. CALCRIM No. 522 advised the jury that provocation may
reduce a murder from first degree to second degree, or to
manslaughter, and that the ―weight and significance of the
provocation, if any, are for you to decide.‖ CALCRIM No. 570
informed the jury that it could find defendant guilty of voluntary
manslaughter if he killed in response to provocation that would
cause an average person to act rashly from passion rather than
judgment. As relevant here, the instruction stated ―[s]ufficient
provocation may occur over a short or long period of time.‖
6
     As given, CALCRIM No. 372 stated: ―If the defendant fled
immediately after the crime was committed, that conduct may
show that he was aware of his guilt. If you conclude that the
defendant fled, it is up to you to decide the meaning and


                                11
counsel made no request to modify the flight instruction, nor did
he propose the trial court instruct the jury that it could consider
Senior‘s flight from the scene of the crime in the same manner.7
During closing argument, however, defense counsel argued
without objection that Senior‘s flight from the scene of the
murder was evidence of his guilt: ―[W]hat father would allow his
son to be taken into custody, or at least, not come back? And
what—in a situation where [Senior‘s] just gone, unless he was
the killer. It‘s just common sense.‖
       During its summation, the prosecution urged the jury to
convict defendant of first degree murder, i.e., murder that is
willful, deliberate, and premeditated. The jury, however, found
defendant guilty of second degree murder. The jury also found
true personal use of a firearm enhancements that had been
alleged in connection with the murder charge. At sentencing, the
trial court considered on the record the factors for sentencing a
juvenile described in Miller v. Alabama (2012) 567 U.S. 460 and
its progeny. The court sentenced defendant to an aggregate term
of 40 years to life, consisting of 15 years to life for the second
degree murder conviction, and a consecutive 25 years to life
pursuant to Penal Code section 12022.53, subdivision (d) based
on defendant‘s personal use of a firearm causing Rogelio‘s death.



importance of that conduct. However, evidence that the
defendant fled cannot prove guilt by itself.‖
7
       Defendant‘s attorney objected to the CALCRIM No. 372
instruction, but only on the ground that defendant turned himself
in to the police four days after Rogelio‘s murder. In defendant‘s
view, this meant he had not fled.



                                12
      Defendant noticed a timely appeal from the judgment of
conviction on October 28, 2015. Just over a year later voters
approved the Public Safety and Rehabilitation Act of 2016,
denominated Proposition 57 (hereinafter, ―the Act‖), at the
November 2016 general election. The Act took effect the next
day, November 9, 2016.

                          II. DISCUSSION
       Section 4 of the Act (hereinafter, ―Section 4‖) amended
Welfare and Institutions Code section 707 to eliminate former
subdivision (d), which gave prosecutors discretion to directly file
charges against certain juvenile defendants in a court of criminal
jurisdiction. This direct file authority avoided the need to file a
petition in juvenile court and then seek judicial approval to
transfer the case to a court of criminal jurisdiction. (See
generally People v. Vela (2017) 11 Cal.App.5th 68, 73-75, review
granted July 12, 2017, S242298 (Vela).) Had defendant been
charged after enactment of Section 4, there is no question he
would have been entitled to a fitness hearing in juvenile court, at
which a judicial officer would determine whether to transfer his
case to a court of criminal jurisdiction in light of five specified
statutory criteria, and after reviewing a report prepared by a
probation officer. (Welf. & Inst. Code, § 707, subd. (a) [listing
criteria, including the minor‘s previous delinquent history,
whether the minor can be rehabilitated before expiration of
juvenile court jurisdiction, and the circumstances and gravity of
the offense].) Of course, defendant was charged well before
California voters enacted Section 4, so the question for us is
whether he is entitled to the benefit of the changes worked by the
Act.



                                13
       Recognizing our Supreme Court will soon have the final
word, we hold Section 4 applies to every minor to whom it can
constitutionally apply, which includes defendant because his
conviction is not yet final. We further hold defendant‘s remaining
arguments for reversal—the denial of his motion to continue the
trial and the asserted instructional errors—are meritless. In
light of these twin holdings, we conclude the same remedy
ordered in Vela is appropriate here: conditional reversal of the
judgment with directions to afford defendant the hearing
required by Welfare and Institutions Code section 707 (as
amended by the Act), if requested by the prosecution.

      A.     Section 4’s Statutory Changes Apply to Defendant and
             Require a Conditional Reversal of the Judgment
      Six published Court of Appeal opinions have endeavored to
discern the voters‘ intent in enacting Section 4, although only five
have found it necessary to decide the precise question we confront
here: whether Section 4‘s amendments to the Welfare and
Institutions Code apply to juveniles charged or convicted before
the section‘s effective date. (People v. Superior Court (Walker)
(2017) 12 Cal.App.5th 687 (Walker); People v. Marquez (2017) 11
Cal.App.5th 816 (Marquez), review granted July 26, 2017,
S242660; Vela, supra, 11 Cal.App.5th 68, rev. gr.; People v.
Mendoza (2017) 10 Cal.App.5th 327, review granted July 12,
2017, S241647 (Mendoza); People v. Cervantes (2017) 9
Cal.App.5th 569, review granted May 17, 2017, S241323
(Cervantes); see also People v. Superior Court (Lara) (2017) 9
Cal.App.5th 753, 774, review granted May 17, 2017, S241231
[finding it unnecessary to consider whether the changes worked
by Section 4 amount to a legislative reduction in the punishment



                                14
for a crime].) Having granted review (so far) of all but one of
these cases, our Supreme Court will ultimately resolve the
question we must decide. Our discussion of the ramifications of
Section 4 for this case will therefore get right to the point.
       The weight of published authority concludes Section 4‘s
elimination of direct filing authority does not require reversal for
a juvenile convicted before Section 4 took effect—regardless of
whether the conviction in question is final. (Marquez, supra, 11
Cal.App.5th at pp. 820-821, rev. gr.; Mendoza, supra, 10
Cal.App.5th at pp. 345, 348, rev. gr.; Cervantes, supra, 9
Cal.App.5th at pp. 580, 601-602, rev. gr.; see Walker, supra, 12
Cal.App.5th at pp. 697-699; see also People v. Vieira (2005) 35
Cal. 4th 264, 306 [―[F]or the purpose of determining retroactive
application of an amendment to a criminal statute, a judgment is
not final until the time for petitioning for a writ of certiorari in
the United States Supreme Court has passed‖].) But we exercise
judgment not by counting the number of published opinions on
either side of an issue but rather by assessing the persuasiveness
of the reasons offered for reaching one outcome or another.
Without doubt, the question of Section 4‘s application to
convictions that preceded its effective date has spawned
reasonable disagreement, but we find the analysis in Vela to be
generally the better reasoned approach.
       We acknowledge at the outset that the general rule is that
legislative changes ordinarily apply only prospectively, ―‗absent
an express declaration of retrospectivity or a clear indication that
the electorate, or the Legislature, intended otherwise.‘ (Tapia v.
Superior Court (1991) 53 Cal. 3d 282, 287 [ ] (Tapia) . . .)‖
(Cervantes, supra, 9 Cal.App.5th at p. 599, rev. gr.) It is also true
that the text of the Act itself is silent on whether Section 4 should



                                 15
apply to convictions sustained, or charging decisions made, prior
to its enactment.8 (See, e.g., Marquez, supra, 11 Cal.App.5th at p.
822, rev. gr.) But the ultimate question we answer in this case
(as in every case concerning the proper effect to be given to an
initiative) is what did the voters who approved the Act intend.
The answer to that question turns, in our view, on a proper
application of In re Estrada (1965) 63 Cal. 2d 740 (Estrada); an
appreciation of the Act‘s purposes, which the Act itself lays bare
in its uncodified provisions; and an understanding of the
differences between juvenile and criminal adjudication. On each
of these points, we believe Vela arrives at the correct conclusion.


8
       Because the Act includes no express provision declaring
whether it applies prospectively or retrospectively, the question
of the voters‘ intent must be resolved by reference to background
legal principles. Put more concretely, voters were not told
Section 4 would apply retrospectively, but neither were they told
it would apply only prospectively; the choice between the two
modes of application necessarily turns on the correct application
of settled, judicially developed interpretive principles. (See, e.g.,
People v. Burton (1989) 48 Cal. 3d 843, 861; People v. Weidert
(1985) 39 Cal. 3d 836, 844 [―The enacting body is deemed to be
aware of existing laws and judicial constructions in effect at the
time legislation is enacted‖]; see also People v. Valencia (2017) 3
Cal.5th 347, 379 (conc. opn. of Kruger, J.) [―California cases have
established a set of standard rules for the construction of voter
initiatives. ‗We interpret voter initiatives using the same
principles that govern construction of legislative enactments.‘
[Citation.]‖].) In this vein, we further note there is no support for
the proposition that the intentions or expectations of voters who
passed an earlier, unrelated initiative measure should control the
interpretation of an initiative measure enacted by a differently
composed electorate years later.



                                 16
       Estrada stands as an exception to the general rule that
legislative changes ordinarily operate prospectively. (Cervantes,
supra, 9 Cal.App.5th at p. 599, rev. gr.) As recounted in Vela,
Estrada holds that ―‗[w]hen the Legislature amends a statute so
as to lessen the punishment[,] it has obviously expressly
determined that its former penalty was too severe and that a
lighter punishment is proper as punishment for the commission
of the prohibited act. It is an inevitable inference that the
Legislature must have intended that the new statute imposing
the new lighter penalty now deemed to be sufficient should apply
to every case to which it constitutionally could apply.‘‖ (Vela,
supra, 11 Cal.App.5th at p. 77, rev. gr., quoting Estrada, supra,
63 Cal.2d at pp. 744-745.)
       We agree with Vela‘s conclusion that the changes in law
worked by Section 4 are, for Estrada purposes, amendments that
lessen the punishment for crimes committed by juvenile
defendants. (Vela, supra, 11 Cal.App.5th at pp. 77-78, rev. gr.)
Thus, under the interpretive rule announced in Estrada, we
presume the voters who approved the Act intended defendant to
benefit from the repeal of the direct filing procedure and the
corresponding requirement for a juvenile court fitness hearing
because he is among the people to whom those changes may still
constitutionally apply. (Id. at p. 78 [―[W]e find an ‗inevitable
inference‘ that the electorate ‗must have intended‘ that the
potential ‗ameliorating benefits‘ of rehabilitation (rather than
punishment), which now extend to every eligible minor, must
now also ‗apply to every case to which it constitutionally could
apply‘‖].)
       The conclusion that Section 4 is properly seen as a measure
reducing the punishment for crimes makes sense in light of the



                               17
markedly reduced emphasis on punishment in juvenile courts, as
compared to courts of criminal jurisdiction. Vela details the
differences between the two court systems at length. (Vela,
supra, 11 Cal.App.5th at pp. 73-74, rev. gr. [quoting the
observation in In re Julian R. (2009) 47 Cal. 4th 487, 496 that the
―‗[s]ignificant differences between the juvenile and adult offender
laws underscore their different goals: The former seeks to
rehabilitate, while the latter seeks to punish‘‖]; see also Welf. &
Inst. Code, § 607 [juvenile court jurisdiction over a juvenile
offender extends, at most, to the time at which the offender turns
25 years of age]; Cal. Code Regs., tit. 15, §§ 4951-4957 [parole
consideration dates for juvenile offenders range from a year or
less up to a maximum of seven years, depending on the severity
of the offense].)
       In addition, the upshot of the Estrada rule—that courts
will presume a measure reducing the punishment for an offense
applies to all cases in which the punishment may be
constitutionally reduced—is consistent with the voters‘ declared
purposes in approving the Act. Those purposes include
―[s]top[ping] the revolving door of crime by emphasizing
rehabilitation, especially for juveniles‖; ―[r]equir[ing] a judge, not
a prosecutor, to decide whether juveniles should be tried in adult
court‖; and ―[s]av[ing] money by reducing wasteful spending on
prisons.‖ (Ballot Pamp., Gen. Elec. (Nov. 8, 2016) text of Prop.
57, p. 141 [§ 2].) Section 5 of the Act directs that it should be
construed broadly to accomplish these purposes, and we agree
with Vela that the statements of purpose in the Act further
demonstrate that ―the intent of the electorate in approving [the
Act] was to broaden the number of minors who could potentially
stay within the juvenile justice system, with its primary



                                  18
emphasis on rehabilitation rather than punishment.‖ (Vela,
supra, 11 Cal.App.5th at p. 76, rev. gr.)
       The Vela opinion also rebuts—persuasively so, in our
view—the central rationale on which the Cervantes line of cases
relies to hold Section 4 does not affect a defendant charged and
convicted before the Act took effect. Those cases read our
Supreme Court‘s decision in People v. Brown (2012) 54 Cal. 4th
314 (Brown) as having limited the Estrada interpretive rule to
applying only where a legislative change reduces the punishment
for a particular criminal offense. (See, e.g., Mendoza, supra, 10
Cal.App.5th at p. 348, rev. gr.; Cervantes, supra, 9 Cal.App.5th at
p. 600, rev. gr. [―[L]ater Supreme Court cases have limited
Estrada’s retroactivity exception to statutory changes that
mitigate the penalty for a particular crime . . .‖].) They then
reason Section 4 does not reduce the penalty for a particular
crime, even though juvenile courts cannot order offenders to be
held in custody as long as courts of criminal jurisdiction can,
because Section 4‘s amendments provide only an uncertain
benefit, namely, a fitness hearing that might or might not result
in the transfer of a juvenile offender to a court of criminal
jurisdiction. (See, e.g., Marquez, supra, 11 Cal.App.5th at pp.
826-827, rev. gr.; Mendoza, at p. 348 [―We acknowledge that the
amendments [made by Section 4] may have the effect of reducing
the punishment in some cases because, unlike adult court
sentences, the longest that juvenile court jurisdiction generally
extends is until the juvenile offender is 25 years old. [Citation.]
But, as the Brown court reasoned . . . , the Estrada rule is not
applicable to any amendment that may reduce a punishment‖];
Cervantes, at pp. 601-602.)




                                19
       Vela, however, cites authority—including People v. Francis
(1969) 71 Cal. 2d 66 (Francis) and Estrada itself—that holds a
contingent reduction in penalty (meaning a reduction that may or
may not actually take place, depending on the exercise of
discretion) still warrants invocation of the presumption that the
change in law was intended to apply as broadly as constitutional
principles permit. (Vela, supra, 11 Cal.App.5th at pp. 78-80, rev.
gr.) Francis, in particular, is key. In that case, the Legislature
changed the statutorily authorized penalty for Francis‘s
marijuana possession crime while his case was on appeal, making
the crime a ―wobbler‖ rather than a straight felony. (Francis, at
p. 75.) Our Supreme Court acknowledged Francis‘s case was
somewhat unlike Estrada because the change did not ―revoke one
penalty and provide for a lesser one but rather vest[ed] in the
trial court discretion to impose either the same penalty as under
the former law or a lesser penalty.‖ (Id. at p. 76.) But our
Supreme Court held the ―‗inevitable inference‘‖ drawn in
Estrada, i.e., that the Legislature intended the amendment to
apply to every case to which it could constitutionally apply,
applied equally in Francis‘s case because the legislative change
was a determination ―that the former penalty provisions may
have been too severe in some cases and that the sentencing judge
should be given wider latitude in tailoring the sentence to fit the
particular circumstances.‖ (Ibid. (emphasis added); see also Vela,
at pp. 79-80.)
       The same analysis obtains with respect to Section 4: the
voters who approved the Act determined criminal punishment for
juvenile offenders may be too severe in some cases, namely, those
where a judge declines to order the transfer of an offender to a
court of criminal jurisdiction—an adjudicatory forum in which



                                20
there is a greater focus on punishment instead of rehabilitation
and greater latitude to impose substantially longer custodial
sentences. In other words, the holding in Francis, especially
when combined with what Vela describes as the ―sea change in
penology regarding the relative culpability and rehabilitation
possibilities for juvenile offenders‖ (Vela, supra, 11 Cal.App.5th
at p. 75, rev. gr.), convinces us California voters intended Section
4‘s amendments to then-existing law to apply to all juveniles
possible, including defendant, because punishing those juveniles
with criminal court sentences might in some cases be too severe.9
       Having held defendant is entitled to the benefit of Section
4‘s amendments to section 707 of the Welfare and Institutions
Code, reversal of the judgment is required because defendant has



9
       To the extent the Cervantes line of cases can be read to
suggest the Estrada/Francis rule applies only where the
legislative change enumerates a specific penal statute (as with
Health and Safety Code section 11530 that was at issue in
Francis), we think the suggestion unjustifiably elevates form over
substance. If California voters approved an amendment to Penal
Code section 190 that stated any person guilty of murder in the
first or second degree, who was 17 years old at the time of the
crime, could be sentenced to a maximum of eight years in prison,
we (and presumably other courts) would have no difficulty
concluding the amendment would apply to all convictions not yet
final. Nor would we have any difficulty reaching the same
conclusion if California voters made similar amendments to
multiple penal statutes all in the same initiative measure.
Section 4, in substance, is no different—it provides for analogous,
albeit contingent, reductions in punishment for a host of penal
statutes without need of going to the trouble of enumerating
them all.



                                 21
not had the fitness hearing that section requires, if requested.
The question remains, however, what form the reversal should
take. We agree with Vela that a conditional reversal of the
judgment is the remedy that best gives effect to the voters‘
intentions in passing the Act.10 (Vela, supra, 11 Cal.App.5th at
pp. 81-82, rev. gr.) But a conditional reversal is only appropriate
in this case if the reversal is necessary solely to give effect to our
holding with respect to the ramifications of the Act‘s passage. We
therefore proceed to discuss defendant‘s other assertions of error
and conclude a conditional reversal is indeed the appropriate
remedy because all of defendant‘s remaining arguments for
outright reversal lack merit.

        [Parts II.B through II.D, below, are deleted from
     publication. See post at page 33 for where publication is
                            to resume.]


10
       Because we reverse the judgment, albeit conditionally,
there is no concern that it is impossible to comply with the terms
of Section 4. For one thing, the prosecution theoretically could
opt not to file a motion for a fitness hearing, in which case there
would obviously be no concern that such a motion was not ―made
prior to the attachment of jeopardy.‖ (Welf. & Inst. Code, § 707,
subd. (a)(1).) But even understanding a fitness hearing motion is
likely a foregone conclusion here, there is still no reason to
believe complying with the terms of Section 4 is impossible.
Reversal of the judgment effectively operates to vitiate the prior
attachment of jeopardy—as even Cervantes appears to recognize.
(People v. Eroshevich (2014) 60 Cal. 4th 583, 590-591; Cervantes,
supra, 9 Cal.App.5th at p. 608, rev. gr. [―Under a waiver theory,
jeopardy apparently does reattach with the swearing of a second
jury on remand . . .‖], emphasis added.)



                                 22
      B.      The Court Did Not Abuse Its Discretion in Declining
              to Continue the Trial for 14 Days
       ―A continuance in a criminal case may be granted only for
good cause. (§ 1050, subd. (e).) Whether good cause exists is a
question for the trial court‘s discretion. (People v. Jenkins (2000)
22 Cal. 4th 900, 1037 [ ].) The court must consider ‗―‗not only the
benefit which the moving party anticipates but also the likelihood
that such benefit will result, the burden on other witnesses,
jurors and the court and, above all, whether substantial justice
will be accomplished or defeated by a granting of the motion.‘‖‘
(Ibid.) While a showing of good cause requires that both counsel
and the defendant demonstrate they have prepared for trial with
due diligence (ibid.), the trial court may not exercise its discretion
‗so as to deprive the defendant or his attorney of a reasonable
opportunity to prepare.‘ (People v. Sakarias (2000) 22 Cal. 4th
596, 646 [ ].)
       ―A reviewing court considers the circumstances of each case
and the reasons presented for the request to determine whether a
trial court‘s denial of a continuance was so arbitrary as to deny
due process. (People v. Frye, supra, 18 Cal.4th at p. 1013 [ ].)
Absent a showing of an abuse of discretion and prejudice, the
trial court‘s denial does not warrant reversal. (People v. Barnett
(1998) 17 Cal. 4th 1044, 1126 [ ].)‖ (People v. Doolin (2009) 45
Cal. 4th 390, 450 (Doolin); see also People v. Beeler (1995) 9
Cal. 4th 953, 1003 [―An important factor for a trial court to
consider is whether a continuance would be useful. . . . [T]o
demonstrate the usefulness of a continuance[,] a party must show
both the materiality of the evidence necessitating the
continuance and that such evidence could be obtained within a
reasonable time‖], overruled on other grounds as recognized in



                                 23
People v. Edwards (2013) 57 Cal. 4th 658, 705; People v. Fuiava
(2012) 53 Cal. 4th 622, 650 [an order denying a continuance is
seldom successfully attacked, and the party challenging the order
bears the burden of establishing an abuse of discretion].)
       Of the six reasons defendant originally proffered in seeking
a continuance in the trial court, he advances only two on appeal
to contend the trial court abused its discretion in denying his
requested 14-day continuance: (a) he needed more time to allow
the Dixie State Institute to attempt to recover the text message
Connie sent her boyfriend after the shooting, and (b) he needed
more time to review the recordings of his own jail phone calls and
visits. We hold the trial court did not err in denying the
requested continuance for either reason.
       Take, first, the claim that additional time was needed to try
to recover the text message Connie sent her boyfriend after
Rogelio‘s murder. While the question of whether the text
message would have been cumulative or even probative is
debatable, we have no doubt that the trial court was well within
its discretion to conclude a continuance of the trial was unlikely
to be useful to the defense. The evidence before the trial court at
the time of defendant‘s continuance motion indicated initial
laboratory efforts to recover the text message had not succeeded,
there were no guarantees that then-ongoing efforts would be
successful, and there appeared to be a conflict in the Dixie State
Institute‘s estimates as to when its work would be completed.
Under the circumstances, and even if it believed the recovery of
the text message would be to defendant‘s benefit, the trial court
could reasonably conclude defendant had not shown a ―likelihood
that such benefit will result‖ (People v. Jenkins, supra, 22 Cal.4th
at p. 1037) if the continuance were granted. Moreover, and for



                                24
much the same reason, the record establishes it is impossible for
defendant to show he was prejudiced by the denial of the
continuance to try and recover the text message. A 14-day
continuance would not have assisted the defense because, at the
time defendant filed his motion for new trial four months after
the jury convicted him, Dixie State Institute had still been unable
to recover the text message and had returned the damaged
phones to the defense.11
       Turning, second, to the asserted need for a continuance
because defense counsel needed more time to review the
recordings of his client talking with family members (and others)
while in custody, we likewise see no abuse of discretion in
rejecting this proffered reason to continue the trial. Defense
counsel vaguely described there being ―hours[‘] worth‖ of
recordings, but he presented no specifics as to the precise volume
of materials, the amount of time required to review them, nor a
detailed explanation for why he or his investigator had not been
able to review the recordings in the month (or for those

11
      The defense motion for new trial argued, among other
things, that there was ―newly discovered evidence.‖ In connection
with its motion, the defense submitted a supplemental report
from one of its investigators that provided further details
concerning the Dixie State Institute‘s efforts to recover the text
message between Connie and her boyfriend. According to the
report, the cell phones used by Connie and her boyfriend were
sent to the institute in April 2015 but returned to the defense in
early June 2015 because efforts to extract the text message were
unsuccessful: Connie‘s phone was too damaged to extract
information and the damage to her then-boyfriend‘s phone
prevented the recovery of any data without a passcode—which
neither Connie nor her boyfriend could provide.



                                25
recordings produced at or after the April 17, 2015, pre-trial
conference, the two weeks) before trial. (Doolin, supra, 45
Cal.4th at p. 451 [request for continuance to interview witnesses
properly denied where ―only a general assertion‖ of the need for
more time made in continuance motion and no explanation
provided as to why the witnesses could not be interviewed in the
six days before the penalty phase of the death penalty case]; see
also People v. Snow (2003) 30 Cal. 4th 43, 75 [denial of
continuance not an abuse of discretion where counsel made ―bare
assertion‖ that additional time was needed to complete
examination of paint samples].) Perhaps even more important,
the prosecution‘s opposition to the continuance motion identified
the fundamental problem with the defense request for additional
time to listen to the jail recordings: defendant had been advised
his calls and visits in custody were recorded, the prosecution
believed it was obligated to produce the recordings as statements
made by defendant (Pen. Code, § 1054.1, subd. (b)),12 and yet
defendant continued to make calls and see visitors. That meant a
14-day continuance was unlikely to be helpful because defendant
would engage in additional jail communications, which would
generate more recordings, which the prosecution would produce,
and which the defense would then need more time to review.




12
      The recordings—more precisely, just three of the
recordings—were used by the prosecution during trial only to
impeach the testimony of witnesses called during the defense
case. Before permitting the prosecution to play the recordings for
the jury, the trial court allowed defense counsel to hear the
recordings outside the presence of the jury and raise objections.



                               26
      C.      The Trial Court Had No Sua Sponte Duty to Give a
              Third Party Flight Instruction, and There Is No Basis
              to Conclude Defendant’s Attorney Was Ineffective for
              Not Requesting Such an Instruction
       Defendant argues the trial court should have instructed the
jury it could infer Senior‘s flight from the scene of Rogelio‘s
murder was evidence of his consciousness of guilt in the same
manner that the court instructed the jury it could draw this
inference with respect to defendant‘s flight. He concedes his trial
attorney made no request for such a ―third party flight‖
instruction, but he argues the trial court had a sua sponte duty to
give such an instruction (or to make appropriate modifications to
the flight instruction it did give respecting defendant).
Defendant further contends that in the event we conclude the
trial court had no such duty, his attorney‘s failure to request a
third party flight instruction constitutes ineffective assistance of
counsel requiring reversal. We believe defendant is wrong on
both counts, for reasons we now explain.
       Penal Code section 1127c provides that ―[i]n any criminal
trial or proceeding where evidence of flight of a defendant is
relied upon as tending to show guilt, the court shall instruct the
jury substantially as‖ described in the CALCRIM No. 372
instruction the trial court gave in this case. As the statutory
language we have quoted demonstrates, Penal Code section 1127c
is solely focused on the flight of a defendant, and there is no
similar statutory provision requiring a trial court to sua sponte
instruct the jury on third party flight as consciousness of guilt.
Controlling and persuasive authority holds there is no such sua
sponte obligation. (People v. Rangel (2016) 62 Cal. 4th 1192, 1224
(Rangel); People v. Henderson (2003) 110 Cal. App. 4th 737, 742



                                27
[although a defendant can be entitled to a pinpoint instruction on
third party flight if properly prepared and submitted by the
defense, ―there is no authority which would compel a trial judge
to draft such an instruction or to give it on the court‘s own
motion‖].)
       Defendant‘s opening brief can be read to argue, however,
that the trial court had a duty to give such a third party flight
instruction in this case because defendant was relying on the
defense that Senior was really the shooter, and Senior fled the
scene just as defendant did. The argument appears to invoke
case law holding trial courts have a sua sponte obligation to
instruct the jury on applicable defenses on which a defendant
relies. (See, e.g., People v. Perez (1992) 2 Cal. 4th 1117, 1129 [a
court must instruct on general principles of law closely and
openly connected with the facts of the case, which encompasses
the duty to instruct on defenses raised by the evidence].)
       The same argument, based on essentially the same scenario
(an instruction on flight as consciousness of guilt given, but no
reference made in the instruction to other fleeing parties), was
made and rejected in Rangel. The Rangel court held, in terms
equally applicable here: ―The trial court must instruct sua
sponte as to defenses ‗―‗that the defendant is relying on . . . or if
there is substantial evidence supportive of such a defense and the
defense is not inconsistent with the defendant‘s theory of the
case.‘‖‘ [Citation.] Third party flight, however, is not a defense.
Rather such flight ‗―is proffered in an attempt to raise a doubt on
an element of a crime which the prosecution must prove beyond a
reasonable doubt.‖‘ [Citation.] As such, the burden falls on the
defendant to request the instruction.‖ (Rangel, supra, 62 Cal.4th
at p. 1224.) The absence of any request for a third party flight



                                 28
instruction here therefore forfeited the instructional error claim.
(Id. at p. 1223.)
       We further hold defendant has not shown his trial attorney
provided constitutionally deficient representation by not asking
the trial court to instruct the jury on third party flight as
consciousness of guilt. ―‗In assessing claims of ineffective
assistance of trial counsel, we consider whether counsel‘s
representation fell below an objective standard of reasonableness
under prevailing professional norms and whether the defendant
suffered prejudice to a reasonable probability, that is, a
probability sufficient to undermine confidence in the outcome.
(Strickland v. Washington (1984) 466 U.S. 668, 694 [ ]; People v.
Ledesma (1987) 43 Cal. 3d 171, 217 [ ].)‖ (People v. Carter (2005)
36 Cal. 4th 1114, 1189 (Carter).) ―[W]e begin with the
presumption that counsel‘s actions fall within the broad range of
reasonableness, and afford ‗great deference to counsel‘s tactical
decisions.‘ [Citation.] Accordingly, [our Supreme Court has]
characterized defendant‘s burden as ‗difficult to carry on direct
appeal,‘ as a reviewing court will reverse a conviction based on
ineffective assistance of counsel on direct appeal only if there is
affirmative evidence that counsel had ‗―‗no rational tactical
purpose‘‖‘ for an action or omission. [Citation.]‖ (People v. Mickel
(2016) 2 Cal.5th 181, 198.) ―If the record on appeal sheds no light
on why counsel acted or failed to act in the manner challenged,‖ a
reviewing court on direct appeal must reject a claim of ineffective
assistance of counsel ―unless counsel was asked for an
explanation and failed to provide one, or there simply could be no
satisfactory explanation.‖ (Carter, at p. 1189.)
       Here, defense counsel might have decided that a third
party flight instruction would be of little benefit because ―‗[t]he



                                29
logic of the inference‘ that . . . flight could also indicate
consciousness of guilt on the part of third parties would have
been ‗plain‘ to jurors, even in the absence of [an] instruction to
that effect. [Citation.]‖ (People v. Rangel, supra, 62 Cal.4th at p.
1224.) Or, defense counsel might have believed he was better off
arguing, without an instruction, that Senior‘s flight proved he
was the shooter—which he did, see ante—because a flight
instruction is not entirely favorable to the party who hopes the
jury will draw a consciousness of guilt inference. As phrased,
CALCRIM No. 372 permits such an inference but does not compel
it, and the instruction expressly prohibits a conclusion of guilt
based on flight alone.13 Because there appear to be several
possible grounds on which defendant‘s trial attorney might have
decided not to ask for an instruction regarding Senior‘s flight, we
must reject defendant‘s claim of ineffective assistance of counsel.
(People v. Mendoza Tello (1997) 15 Cal. 4th 264, 266.)
       Moreover, we believe defendant has made an insufficient
showing of prejudice to satisfy the Strickland v. Washington
standard. This was a classic credibility contest between
witnesses for the prosecution and the defense (with the defense
also benefitting from the testimony of Maria Soto, the off-duty
police officer called by the People). Especially in light of the
relatively minimal attention a consciousness of guilt inference

13
      In addition, and as defendant‘s opening brief recognizes,
defendant pursued ―a two-pronged defense‖ at trial, arguing that
Senior was the shooter and, alternatively, that defendant was
provoked even if it were true that he (defendant) was the killer.
Balancing these two defenses is a delicate task, and defense
counsel might have had tactical reasons for opting to forego a
third party flight instruction.



                                30
received during the closing arguments by both sides, we do not
believe such an inference was at all likely to have been a
difference-maker in the jury‘s deliberations.

      D.      The Trial Court Did Not Err in Declining to Give
              Defendant’s Proposed Pinpoint Instruction on Long-
              Term Provocation
       Defendant contends the trial court erred in refusing to give
his requested pinpoint instruction on ―long-term‖ provocation.
The instruction requested and formulated by the defense
provided: ―Provocation may be established even though there
was not a single incident qualifying as sufficient provocation.
Provocation may be established by a long period of minor events
culminating in sufficient provocation.‖ We hold the legal concept
this instruction sought to convey was duplicative of the
CALCRIM No. 570 instruction the court gave, and thus, the trial
court did not err in declining to give the defense-proposed
instruction.
       ―A defendant is entitled, upon request, to a
nonargumentative instruction that pinpoints his or her theory of
the case. . . . ‗In a proper instruction, ―[w]hat is pinpointed is not
specific evidence as such, but the theory of the defendant‘s case.‖‘
[Citations.]‖ (People v. Ledesma (2006) 39 Cal. 4th 641, 720.) ―[A]
trial court may properly refuse an instruction offered by the
defendant if it incorrectly states the law, is argumentative,
duplicative, or potentially confusing [citation], or if it is not
supported by substantial evidence.‖ (People v. Moon (2005) 37
Cal. 4th 1, 30.)
       The instruction defendant requested regarding long-term
provocation duplicated, in all material respects, the CALCRIM



                                 31
No. 570 instruction given by the court. CALCRIM No. 570
informed the jury that ―[s]ufficient provocation may occur over a
short or long period of time,‖ and though it does not use the term
―minor events‖ or make reference to ―a single [qualifying]
incident‖ as in the defense-proposed instruction, it fully conveys
the same core concept, i.e., that the jury could consider the prior
family feuding the defense witnesses described when determining
whether defendant was sufficiently provoked such that he was
guilty of manslaughter, not murder. Because defendant‘s
proposed long-term provocation instruction was merely
duplicative, the trial court did not err in rejecting it. (People v.
Sattiewhite (2014) 59 Cal. 4th 446, 484 [―To the extent defendant‘s
proposed instruction correctly stated the law, the trial court
properly rejected it as duplicative of the standard instruction that
the court gave . . .‖]; compare People v. Wharton (1991) 53 Cal. 3d
522, 571 (Wharton) [court erred in rejecting the defense proposed
pinpoint instruction on provocation; it was not duplicative
because the instructions given did not inform the jury that
provocation could ―occur over a considerable period of time‖].)
      Furthermore, even assuming the court erred by declining to
give the defense instruction, no prejudice to defendant resulted.
In closing argument, defendant‘s trial attorney briefly touched on
the long-term provocation concept by arguing the instructions on
manslaughter and heat of passion applied to defendant in light of
the evidence presented at trial. With the CALCRIM No. 570
instruction given and this reference by defense counsel, any
possible error from failure to give the defense-formulated
provocation instruction was harmless under the applicable People
v. Watson (1956) 46 Cal. 2d 818 standard for assessing prejudice.
(People v. Gutierrez (2002) 28 Cal. 4th 1083, 1144-1145 [no



                                32
prejudicial error because ―nothing in [the standard instructions
given] precluded the jury from finding adequate provocation
resulting from conduct occurring over a considerable period of
time‖]; Wharton, supra, 53 Cal.3d at pp. 571-572 [absence of
instruction on long-term provocation, though error, was harmless
in light of other instructions given and defense counsel‘s
argument to the jury].)

[The remainder of the opinion, including the concurring
and dissenting opinion of Kriegler, J., is to be published.]

                           DISPOSITION
       The judgment is conditionally reversed. The cause is
remanded to the juvenile court with directions to conduct a
fitness hearing under Welfare and Institutions Code section 707,
if the prosecution moves for such a hearing, no later than 90 days
from the date the remittitur issues. If, after a fitness hearing,
the juvenile court determines that it would have transferred
defendant to a court of criminal jurisdiction, the judgment of
conviction shall be reinstated as of the date of that
determination. If no motion for a fitness hearing is filed, or if a
fitness hearing is held and the juvenile court determines that it
would not have transferred defendant to a court of criminal
jurisdiction, defendant‘s criminal conviction, including the true
findings on the alleged enhancements, will be deemed to be
juvenile adjudications as of the date of the juvenile court‘s
determination. In the event the conviction is deemed a juvenile
adjudication, the juvenile court shall then conduct a dispositional




                                33
hearing and impose an appropriate disposition within the court‘s
discretion.

            CERTIFIED FOR PARTIAL PUBLICATION



                           BAKER, J.

I concur:



      DUNNING, J.





      Judge of the Orange Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California
Constitution.



                               34
KRIEGLER, Acting P.J., concurring in part and dissenting
in part
People v. Pineda
B267885



      I concur in the majority opinion to the extent it affirms
defendant‘s conviction of second degree murder with
personal use of a firearm. I respectfully dissent from that
portion of the opinion conditionally reversing the judgment
with directions to hold a fitness hearing pursuant to
Proposition 57. Because the issue has divided the Courts of
Appeal, and the dispute will eventually be resolved by our
Supreme Court, I add just a few observations on the issue of
retroactivity of Proposition 57.
      In recent years, Propositions 36 and 47 made
significant changes in criminal law and procedure. Both
initiatives contained express retroactivity provisions, putting
the electorate on notice that the proposed changes would
affect final and non-final judgments. Proposition 57, on the
other hand, is completely silent in its text and the voters‘
guide on the issue of retroactivity. The electorate had no
reason to believe that a person in defendant‘s position—duly
charged under existing law, convicted by jury, and
sentenced—would retroactively be entitled to a fitness
hearing. If the proponents of Proposition 57 intended
retroactive application of its terms, they should not have
kept that intent hidden from the electorate. Perhaps voters
would have been amenable to retroactive application of
Proposition 57. ―But voters can make that choice only if the
question is presented in the initiative on which they have
been asked to vote. The question was not presented‖ in
Proposition 57, ―and so it is not a choice we can say the
voters have already made.‖ (People v. Valencia (2017) 3
Cal.5th 347, 386 (conc. opn. of Kruger, J.).)
      Not only is there no express retroactivity provision,
there is no reason to conclude the voters impliedly intended
Proposition 57 to apply to someone in defendant‘s situation
under the reasoning of In re Estrada (1965) 63 Cal. 2d 740
(Estrada). I doubt that the reasoning of Estrada applies
here, as the statutory punishment for second degree murder
and use of a firearm (or any other offense) was not mitigated
by Proposition 57. But beyond that, the suggestion that the
voters must have intended retroactive application of any
ameliorative provisions of Proposition 57 under Estrada is a
fiction with which I cannot agree. It is not a stretch to
conclude that the electorate as a whole has no knowledge or
understanding of the principle of Estrada, particularly since
the justices of the Courts of Appeal are divided on both the
scope of the Estrada holding and its application to the issue
presented here.
      This brings me to my final point. There is no way to
comply with Proposition 57 as to defendant. As amended by
Proposition 57, Welfare and Institutions Code section 707,
subdivision (a)(1), requires the prosecutor to make a motion


                              2
to transfer the minor from juvenile court to a court of
general jurisdiction ―prior to the attachment of jeopardy.‖
Jeopardy attached long ago in this case. There is nothing in
the language of Proposition 57 authorizing a fitness hearing
after a conviction by jury and sentencing by the trial court.
Proposition 57‘s requirement that a transfer motion be made
―prior to the attachment of jeopardy‖ is an indication of the
intent of the initiative. Liberal construction of Proposition
57 is required, but application of it to a circumstance never
disclosed to the electorate and temporally impossible, in my
view, goes beyond what may reasonably be read into the
initiative by way of liberal construction. (See People v.
Estrada (July 24, 2017, S232114) __Cal.5th__ [noting that
Proposition 36 did not explicitly address the issue presented
but intent is found in other factors].)
      I would affirm the judgment in its entirety.



     KRIEGLER, Acting P.J.




                              3